Citation Nr: 0022929	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 70 percent evaluation, 
effective from June 1990.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1968 to July 1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied a total 
rating for compensation purposes based on individual 
unemployability.  

A June 1997 RO rating decision granted service connection for 
PTSD based on a November 1996 Board decision and assigned a 
70 percent evaluation for this disorder, effective from June 
1990, and the veteran submitted additional evidence with 
regard to the evaluation for this disorder within the appeal 
period.  Under the circumstances, the Board has reclassified 
the issue as shown on the first page of this decision.  
VAOPGCPREC 12-98.  Additionally, the claim for a total rating 
for compensation purposes based on unemployability includes 
consideration of the propriety of the evaluations assigned 
for the service-connected disability or disabilities.  Pratt 
v.Derwinski, 3 Vet. App. 269 (1992).  In this case, the PTSD 
is the veteran's only compensable service-connected 
disability.



FINDING OF FACT

The PTSD is manifested primarily by nightmares and 
recollections of experiences in Vietnam, anxiety, including 
pressured speech, depression, occasional suicidal ideation, 
constricted affect, low mood, and poor impulse control that 
demonstrably render him unable to obtain or retain 
substantially gainful employment and produce total 
occupational impairment.


CONCLUSION OF LAW

The criteria for a schedular 100 percent rating for PTSD, 
effective from June 1990, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 9411, effective 
prior to November 7, 1996, and 4.130, effective as of 
November 7, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1968 to July 1971.  
He served in Vietnam from March 1969 to March 1970.

VA and private medical records, including medical reports 
received with documents from the Social Security 
Administration (SSA) in 1996 showing the veteran was found 
disabled for SSA disability benefits, effective from December 
1989, reveal that the veteran was treated continuously from 
around 1989 for psychiatric problems.  The more salient 
medical reports with regard to the claim being considered in 
this appeal are discussed in the following paragraphs.

A summary of the veteran's VA hospitalization from August to 
September 1990 shows that the veteran was treated primarily 
for continuous alcohol dependence.  Other psychiatric 
diagnoses were cocaine dependence in remission, opioid 
dependence in remission, PTSD, and adjustment disorder with 
depressed mood.

A VA summary of the veteran's hospitalization in December 
1990 shows diagnoses of PTSD and dysthymic disorder.

A summary of the veteran's VA hospitalization from January to 
February 1991 shows that he was treated primarily for PTSD.  
Other diagnoses included dysthymic disorder and HIV (human 
immunodeficiency virus) positive.

A summary of the veteran's VA hospitalization from March to 
May 1991 shows a diagnosis of PTSD, other diagnoses included 
positive HIV, somatization, history of alcohol abuse, 
polysubstance abuse, and carpal tunnel syndrome.

A VA report shows that the veteran underwent psychological 
evaluation in June 1991.  It was noted that he had been 
recently hospitalized following suicidal intent.  It was 
noted that the tests results were fairly consistent with 
regard to cognitive function.  That is, he functioned 
uniformly in the borderline range of intellect, as had been 
probably true for all of his life.  He complained of reduced 
memory ability and difficulty with language expression, but 
there were no prominent markers of AIDS related dementia 
complex (e.g. generalized cognitive decline from premorbid 
status, slowed verbal and motor responses).  His most 
significant deficits at present appeared to be affective, as 
he found it difficult to communicate with others and tended 
to withdraw.


The veteran underwent a VA psychiatric examination in August 
1991.  He was found to have depression, some paranoia, PTSD, 
and an inadequate personality.  He reported that he had last 
worked in October 1988.


A summary of the veteran's VA hospitalization in January 1992 
shows that he was admitted because of suicidal ideation.  The 
diagnoses were HIV positive, PTSD, and substance abuse.

The veteran underwent a VA psychiatric examination in June 
1992.  He reported recollections and nightmares of 
experiences in Vietnam.  The Axis I diagnosis was PTSD.  The 
Axis V diagnosis was 55.

The veteran underwent a VA psychiatric examination in May 
1993.  The Axis I diagnoses were PTSD, and polysubstance 
abuse.  The Axis V diagnosis was 60.

A private medical report shows that the veteran underwent 
psychological evaluation in May 1995.  The diagnoses were 
PTSD, and dysthymic disorder with anxiety and somatization.  
It was noted that he had not been gainfully employed for many 
years and was incapable of working even in a sheltered job.

The veteran underwent a VA psychiatric examination in March 
1997 for VA purposes.  He reported that he was unable to hold 
a job because of a low threshold for tension and stress and 
also because of angry uncontrollable outbursts, fighting, and 
being arrested.  He had last worked in 1988.  He was anxious 
and restless, showing pressure of speech.  He was pacing back 
and forth when he was waiting for the examination.  He 
reported depression since separation from service with 
serious suicidal attempts.  He reported using alcohol as self 
medication for psychiatric problems.  He showed increased 
psychomotor activity and pressure of speech. Content of 
speech had logical connections, showing no loosening of 
association of ideas and there were no signs suggestive of 
delusional ideas or any thought disorder.  There were no 
signs of auditory or visual hallucinations.  His affect was 
generally constricted.  Mood was low.  Crying spells had been 
a lot less, stating that his life had hit bottom and up to 
this point he was trying to put the pieces together.  His 
capacity for impulse control appeared to be marginal.  He 
reported occasional suicidal ideation.  The Axis I diagnoses 
were PTSD, continuous alcohol abuse, and history of substance 
abuse and dependency.  The Axis V or GAF (global assessment 
of functioning) was 55 and 60 in the past year.  The examiner 
noted that the veteran demonstrated occupational and social 
impairment that reduced his capacity for work adjustment and 
efficiency because he was not able to maintain any effective 
relationships with others due to symptoms of being depressed, 
anxious, and suspicious, and because of his persistent 
attitude problem and disturbance of motivation and mood.  It 
was opined that the dysthymic disorder was secondary to PTSD.

A summary of the veteran's hospitalization from January to 
February 1998 shows Axis I diagnoses of PTSD, alcohol 
dependence, nicotine dependence, and depression.  The GAF was 
40.

The veteran underwent a psychological evaluation at a VA 
medical facility in November 1998.  The Axis I diagnoses were 
PTSD, chronic; and combined alcohol/drug dependence.  

VA reports of the veteran's treatment in 1999 show that he 
resides in a VA domiciliary and receives psychiatric care.  A 
summary of his hospitalization from March to April 1999 shows 
Axis I diagnoses of alcohol dependence, PTSD, and depression 
not otherwise specified.  The GAF on admission was 50.

A summary of the veteran's VA hospitalization in April 1999 
shows Axis I diagnoses of alcohol dependence and PTSD.  The 
GAF on admission was 50 and 55 at discharge.

A review of the record shows that a November 1996 Board 
decision granted service connection for PTSD.  A June 1997 RO 
rating decision implemented the Board's decision and granted 
service connection for PTSD, and the June 1997 RO and later 
RO rating decisions assigned a 70 percent evaluation for 
PTSD, effective from June 1990; assigned a total rating for 
this disorder under the provisions of 38 C.F.R. § 4.29 (1999) 
based on hospitalization for treatment for a period in excess 
of 21 days from January to March 1991 and from January to 
March 1998, and resumed the 70 percent rating at other times 
since June 1990.


B.  Legal Analysis

The veteran's claim for a higher rating for PTSD, initially 
assigned a 70 percent evaluation, effective from June 1990, 
is well grounded, meaning it is plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
the claim and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  


The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCPREC 3-2000.


As noted in the introduction section of this appeal, the 
veteran has timely appealed the evaluation assigned for the 
PTSD in the June 1997 RO rating decision.  In that decision, 
a 70 percent evaluation for PTSD was assigned, effective from 
June 1990.  Hence, the criteria for the evaluation of PTSD, 
effective prior to and as of November 7, 1996, must be 
considered.


A 70 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain and 
retain employment.  A 100 percent evaluation requires that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The veteran must be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, diagnostic code 9411, effective prior to 
Nov. 7, 1996.


The provisions for establishing entitlement to a total 
disability rating for compensation based on individual 
unemployability found in 38 C.F.R. § 4.16(a) are not for 
application in cases in which the only compensable service-
connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  38 C.F.R. § 4.16(c), effective 
prior to November 7, 1996.


Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent


A longitudinal review of the evidence shows that the veteran 
has been unemployable since around 1989 due to the 
manifestations of non-service-connected conditions and PTSD.  
In determining the veteran's entitlement to a total rating 
for PTSD, the manifestations of the non-service-connected 
disabilities are not for consideration.  38 C.F.R. § 4.14 
(1999).

The medical evidence indicates that the veteran has had 
numerous hospitalizations for treatment of PTSD since 1990.  
While some of these hospitalizations were primarily for 
psychiatric treatment for his non-service-connected alcohol 
abuse, the reports of these hospitalizations also indicate 
that his PTSD received some treatment.  Additionally, a 
private medical report shows that the veteran underwent 
psychological evaluation in May 1995 and that he was found 
incapable of working even in a sheltered job due to symptoms 
of PTSD and dysthymic disorder with anxiety and somatization.  
The dysthymic disorder is secondary to the PTSD as noted in 
the report of his psychiatric examination for VA purposes in 
March 1997.


The medical evidence shows that the veteran's worse GAF score 
in the 1990's was 40.  Using this worst case condition, a GAF 
of 40 is indicative of major impairment in several areas, 
such as work and relations, that prevent him from being able 
to obtain or maintain employment or being able to establish 
social relationships under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. 
§ 4.125, effective prior to or as of November 7, 1996.

The evidence indicates that the veteran's PTSD is manifested 
primarily by nightmares and recollections of experiences in 
Vietnam, anxiety, including pressured speech, depression, 
occasional suicidal ideation, constricted affect, low mood, 
and poor impulse control that seem to demonstrably render him 
unable to obtain or retain substantially gainful employment 
and produce total occupational impairment.  While the overall 
evidence indicates that the veteran's has non-service-
connected disabilities that contribute to his social and 
industrial impairment, it also indicates that his PTSD 
symptoms alone may have been sufficient to prevent him from 
obtaining or maintaining gainful employment since June 1990.  
The Board finds that the overall evidence is essentially in 
equipoise as to whether or not the veteran's PTSD symptoms 
alone have prevented him from working since June 1990, 
resulting in a favorable decision in favor of the veteran 
with application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Under the earlier criteria of diagnostic code 9411, 
demonstrable inability to obtain or retain employment was one 
of the criteria for a 100 percent schedular rating.  In 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) upheld the Secretary's 
interpretation that the criteria for a 100 percent rating 
"are each independent bases for granting a 100 percent 
rating."  Accordingly, the Board finds that the evidence 
supports assigning a total schedular rating for the PTSD, 
effective from June 1990, under the earlier criteria of 
diagnostic code 9411 and under the criteria of this 
diagnostic code, effective prior to and as of November 7, 
1996, from November 7, 1996.  Since a total rating is granted 
for the PTSD from June 1990, there is no need to consider the 
veteran's entitlement to a "staged rating" for this 
disorder at any time since then.  Fenderson v. West, 12 Vet. 
App. 119 (1999).




ORDER

A higher rating of 100 percent for PTSD is granted, effective 
from June 1990, subject to the regulations applicable to the 
payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

